Citation Nr: 1202020	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sons



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1964 to February 1967.  His awards and medals include the Distinguished Flying Cross.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran and his sons testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2008.  A transcript of the hearing is associated with the claims files. 

This case was previously before the Board in April 2008, at which time it was decided in part and remanded in part.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to a TDIU is addressed in the REMAND following the order section of this decision.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by painful motion and limitation of flexion to, at worst, 82 degrees; and the low back disability has not resulted in neurological impairment in either lower extremity or any incapacitating episodes necessitating bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5291, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in June 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In March 2006, the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).   

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a noncompensable evaluation if it is postoperative, cured.  A 10 percent evaluation is warranted if it is mild.  A 20 percent evaluation is warranted if it is moderate with recurring attacks.  A 40 percent evaluation is warranted if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain warrants a noncompensable evaluation if there are slight subjective symptoms only.  A 10 percent evaluation is warranted if it is manifested by characteristic pain on motion.  A 20 percent evaluation is warranted when there is evidence of muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In January 2003, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had experienced chronic back pain since being involved in a helicopter crash during his service in Vietnam.  The Veteran reported that he currently experienced daily pain and radiculopathy.  He reported experiencing stiffness and soreness at times and that he used a muscle relaxer approximately two times per day for treatment.  He also reported regular use of an anti-inflammatory for treatment.  He denied ever having had surgery on his lumbar spine and denied using assistive devices, braces, or orthotics.  The Veteran reported that he was limited in his ability to bend, lift, work on his car, and lean over things for long periods of time as a result of his lumbar spine disability.  
	
Upon physical examination the Veteran was found to walk without an antalgic gait.  He did not use any assistive devices, wear orthotic shoes, or wear any braces.  There was no obvious curvature deformity in the lumbar spine.  There was no appreciable swelling, discoloration, increased warmth, or obvious spasm.  The examiner noted that the Veteran complained of diffuse tenderness to palpation throughout the lumbosacral area.  The range of motion measurements were as follows: forward flexion to 95 degrees, extension to 25 degrees, right and left lateral flexion to 45 degrees each, and right and left lateral rotation to 45 degrees each.  The examiner noted that the Veteran complained of pain throughout the range of motion measurements.  The examiner also noted that the Veteran's range of motion did not decrease with repetitive testing.  There were no neurological deficits in either lower extremity upon examination.  Straight leg raising test was negative.  Deep tendon reflexes at the patella and the Achilles were symmetrical.  Strength with hip flexion, knee extension, extensor hallucis longus, eversion, and inversion were all 5/5 bilaterally.  X-rays taken of the Veteran's lumbar spine revealed minor marginal spurring at vertebral bodies, most prominent at L1-2.

The examiner diagnosed the Veteran with chronic mechanical low back pain.  The examiner reported that the Veteran's lumbar spine disability could go through periods of painful flare-up, which altered his strength, coordination, and range of motion.  However, the examiner noted that the frequency of the flare-ups and the extent of the increased functional impairment was impossible to say with any degree of medical certainty. 

In July 2007, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he sometimes experienced difficult days where his back pain was so bad that he was unable to get out of bed.  He reported that he experienced painful flare-ups anywhere from 2-10 times per year.  The Veteran reported that he had to stop substitute teaching due to his back pain and that he sometimes had to pull over while driving when a painful episode hit.  The Veteran reported that the pain was dull, constant, and ranged from searing to grabbing in nature.  He reported that usually the pain was a 6-7 out of 10 in intensity, but that during a flare-up the pain would be an 8 out of 10 in intensity.  He reported that the flare-ups were caused by bending and sitting and that he alleviated the pain with yoga and daily stretching.  The Veteran reported that the pain radiated from one buttock to the other.  He reported that while there was no weakness or heaviness, he did, at times, experience heaviness.  The Veteran also reported that he experienced bowel and bladder complications.

Upon physical examination, the examiner reported that there was an audible pop from the left sacroiliac joint that improved the Veteran's feeling and improved his flexion upon examination.  The Veteran's posture was noted to be erect, but his gait was slow and cautious.  He did not use any braces, orthotics, or canes.  The Veteran's back was noted to be bilaterally symmetrical and without gross deformity or apparent congenital scoliosis.  There was no lumbar lordosis or lumbar flattening.  Deep tendon reflexes were symmetrical bilaterally in the lower extremities.  There was no hypertrophy or atrophy noted.  There were no spasms or tenderness to palpation on examination.  Straight leg raising test was negative.  Strength testing was 5/5 to gravity.  Resistance was within limits for age.  Toe-walk was painful, but accomplishable.  Heel-to-toe walk was good, smooth, and effective.  Range of motion measurements after three repetitions were as follows: forward flexion to 90 degrees, extension to 20 degrees with pain, right lateral flexion to 30 degrees with pain, left lateral flexion to 20 degrees with the audible pop as described above, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  The examiner noted that the additional functional limitation due to flare-ups could not be determined without resorting to speculation.  The examiner further noted that there was no discomfort or difficulty with range of motion testing.  Additionally, there was no effusion, edema, erthyema, tenderness, palpable deformity, or instability, except as already noted above.  The examiner diagnosed lumbar spine spondylosis without objective findings of radiculopathy.

In July 2009, the Veteran was afforded another VA examination.  At that time, the Veteran reported that incapacitating episodes had been present in the last year.  He reported that he had experienced 3-4 episodes that had each lasted 7-10 days.  He reported that during those times, he was essentially bedridden with back pain.  He reported that he experienced difficulty with some of his activities of daily living as a result of his back pain.  In this regard, the Veteran reported that he had difficulty while bathing, difficulty with prolonged sitting, and difficulty with prolonged standing.  He reported that he found it difficult to get into the bathtub, but that he could shower all right.  He reported that he could not mow the lawn or vacuum, and that his back pain significantly limited his ability to cook.  The Veteran also reported that his back pain caused occupational effects.  In this regard, he reported that while working in sales he had problems driving, which significantly limited his ability to continue in sales.  He reported that he had trouble as a school teacher, particularly secondary to stress.  The Veteran reported that on a typical day, he woke up early and did a few household chores and a minimal amount of cooking.  He reported that he rested in the middle of the day for up to three hours.  The Veteran reported that he experienced constant pain in the low back that was a 7 out of 10 in intensity.  He reported that he occasionally experienced flare-ups when the pain was a 9 out of 10 in intensity.  

Upon physical examination, the Veteran's gait was normal.  Lumbar lordosis was normal.  The Veteran demonstrated slight incoordination with heel walking, which was painful both in the lumbar spine and the heels.  There were also slight incoordination with the toe-walks and slight to moderate incoordination with heel-to-toe gait.  He had no difficulty with forward ambulation while his eyes were closed, indicating satisfactory proprioceptive function.  There was no muscular atrophy in the thighs or calves.  Strength testing involving quadriceps, hamstrings, anterior tibialis, gastrosoleus muscles, heel inverters, heel evertors, great toe extensors, and toe flexors were all 5/5 against manual resistance without fatigue.  Range of motion measurements after repetition were as follows: forward flexion to 82-84 degrees, repeatedly and consistently, with pain at the end range of motion; extension to 22-24 degrees, repeatedly and consistently, with pain from approximately 10 degrees; left lateral flexion to 12 degrees; right lateral flexion to 18 degrees; and left and right lateral rotation to 20 degrees each.  Straight leg raising supine was 60 degrees bilaterally with hamstring tightness noted.  The examiner noted that the Veteran's range of motion was limited by pain; however, the examiner also noted that body habitus may contribute to the limitation of motion.  The examiner did note that the Veteran's effort was excellent and consistent.  Sensation to normal pinprick and light touch in the L3, L4, L5, S1, and S2 dermatomes was normal.  There was no detection of painful motion, edema, weakness, spasms, fatigability, lack of endurance, or instability.  There was no loss of function with use, except as described above.  The examiner noted that functional impairment due to flare-ups could not be determined without resorting to speculation.  

The examiner diagnosed lumbar disc syndrome, consisting of mechanical low back pain symptoms without nerve root involvement.  The examiner noted that there was slight guarding on extension toward the end of range of motion.  Muscle spasm was minimal to the entire lumbar spine.  While incoordination was noted on heel-walking, toe-walking, and heel-to-toe walking, it was consistent with age and body habitus.  Weakness was not noted on examination of any muscle group and fatigability could not be determined.  Regarding neuropathy, the examiner reported that the Veteran was noted to have good sensation and had no significant proprioceptive impairment and that this was evidenced by his satisfactory ability to walk with eyes closed.  Additionally, the examiner noted that heel-to-toe walking was performed better when the Veteran had his eyes forward, which was a sign that neuropathy was not present.  In addition, the examiner noted that when the Veteran was questioned, he did not have symptoms that were suggestive of neuropathy.  The Veteran did not have symptoms suggestive of bladder or sphincter problems; although he did have some post-voiding leakage that the examiner noted was more suggestive of prostate etiology.  With regard to the Veteran's ability to work, the examiner reported that it was clear that there were some limitations on the Veteran's ability to work based on the Veteran's verbal history.  However, the examiner noted that the physical examination was consistent with mild to moderate mechanical low back dysfunction.  

Also of record is an August 2004 record of treatment from the Veteran's private physician.  The record shows that the Veteran reported that his back pain made him unable to do many of the activities of regular life.  The physician also reported that the Veteran's straight leg raises were reduced at 95 degrees on the right and significantly less on the left with radicular pain; however, the physician also stated that the neurological circulatory to the rest of the lower extremities was intact.  

A review of the record also shows that the Veteran receives periodic treatment for his low back disability at the VA Medical Center.  The treatment notes of record indicate that, on occasions, the Veteran is seen at the VA Medical Center for back pain.  On those occasions, the Veteran is treated and sent home.  The VA Medical Center treatment notes of record also indicate that the Veteran receives physical therapy for his back at the VA Medical Center.  The physical therapy treatment notes show that with physical therapy, the Veteran actually reports a decrease in his painful symptoms.  The records indicate that the Veteran most recently received physical therapy in February 2009.  

The Board will first consider whether the Veteran is entitled to a disability rating in excess of 20 percent for the period prior to the regulation change which was effective September 26, 2003.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the period prior to the regulation change on September 26, 2003.  In this regard, the Board notes that the limitation of motion noted in the January 2003 VA examination report does not represent limitation of motion that is worse than slight.  In fact, the Veteran's range of motion was nearly full at that time.  Therefore, under Diagnostic Code 5292, the Veteran would have only been entitled to a disability rating of 10 percent, assigned for slight limitation of motion, given the evidence of symptomatology of record.  38 C.F.R. § 4.71a (2003).

Consideration has been given to assigning the Veteran a disability rating under Diagnostic Code 5289.  However, the Veteran's lumbar spine is not ankylosed so a higher rating under Diagnostic Code 5289 is not in order.  38 C.F.R. § 4.71a (2003).  

Consideration has also been given to assigning the Veteran a disability rating under Diagnostic Code 5293, the code used to evaluate intervertebral disc syndrome.  However, at the time of the grant of service connection, there was no evidence that the Veteran had been diagnosed with intervertebral disc syndrome prior to the regulation change.  Regardless, there is no evidence indicating that he had incapacitating episodes to the extent required for a disability rating in excess of 20 percent.  38 C.F.R. § 4.71a (2003).

Consideration has also been given to assigning the Veteran a disability rating under Diagnostic Code 5295, the code used to evaluate lumbosacral strain.  However there is no evidence that the Veteran had symptoms more nearly approximating severe lumbosacral strain; to include listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Therefore, a disability rating in excess of 20 percent is not in order.  38 C.F.R. § 4.71a (2003). 

The Board will now address whether the Veteran is entitled to a disability rating in excess of 20 percent under the new rating criteria, effective September 26, 2003.

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his low back disability.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less or that he had favorable ankylosis of the entire thoracolumbar spine.  In fact, the Veteran's forward flexion is limited, at most, to 82-84 degrees.  Additionally, there is no evidence that the Veteran has ankylosis of the thoracolumbar spine.  The Board notes that the Veteran's range of motion measurements fail to even satisfy the criteria for a 10 percent disability rating.    

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Additionally, the VA examiners have noted that the additional functional impairment during a flare-up cannot be determined without resorting to speculation.  However, the Board notes that the Veteran has been awarded a 20 percent disability rating rather than the 10 percent disability rating warranted by the objective medical findings.  Therefore, the Board finds that the Veteran's reported painful flare-ups have been considered in the assignment of the 20 percent disability rating.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of the Veteran's low back.   

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that while the Veteran has been diagnosed with lumbar disc syndrome, it was noted that there was no nerve root involvement.  Regardless, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  The Veteran has reported incapacitating episodes; however, a review of the treatment notes of record is negative for a doctor directing the Veteran to stay in bed.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.         

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, the Veteran's neurological findings at his VA examinations were normal, and there is no other evidence of neurological impairment due to the disability.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the initial rating period.  
   
Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for a low back disability is denied.


REMAND

The Board notes that a claim for a total disability rating based on unemployability (TDIU) may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

The Veteran has reported that his low back disability has kept him from working at several different types of jobs and the evidence of record indicates that the Veteran is currently unemployed.  Therefore, the Board finds that a TDIU claim has been raised in this case.

The Board notes that the Veteran's only service-connected disability is his lumbar spine disability and according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2011). 

A review of the record shows that there is very little information of record regarding the Veteran's employment history and his education level.  In addition, the Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


